Exhibit 10.02
 
[ARTEMIS ACQUISITION CORPORATION]
 


 
Executive Hiring Agreement
 
Today February 20, 2013, this hiring agreement between Artemis Acquisition Corp.
and John Ronda Sr. as our President of Artemis Acquisition Corp. parent public
company.
 
Salary is to be at $250,000 per year, for now starting at $1000 per week for the
next 120 days or less, until Artemis is trading publicly and will be able to
increase all officers’ salaries at that time.
 
President / John Ronda will receive 5,000,000 common shares as a hiring
bonus.  Future stock bonuses and stock grants / options will be determined and
agreed upon with all officers of the Company.
 
Plans to be agreed upon in the future for the Company to pay for an office in
California for John Ronda is agreed and will be offered when the Company is
financially able to provide in the coming months.
 
All expenses for travel or lodging for the company will be paid by the company.
 
This agreement will be for a five year period from today’s date.
 


 
 

/s/ John Ronda Sr.   John Ronda Sr.       /s/ Pete Iodice   Pete Iodice   Vice
Chairman of the board   Artemis Acquisition Corp.       /s/ Robert Nash   Robert
Nash   Senior Vice President   Artemis Acquisition Corp.  